*434ON PETITION FOR REHEARING,
Engerud, J.
The respondent has filed a petition for rehearing, urging that the court, in rendering the foregoing opinion, was in error when it said that there is nothing in the Justice Code inconsistent with the observance by a justice of the provisions of section 5297. I-t is claimed that section 6666, relating to amendments in justice court, and which provides that “either party may be allowed to amend his pleadings at any time,” etc., confers all the power possessed by a justice in respect to amendments of any kind, and excludes any other power than that expressly conferred. It is urged that the section last mentioned must receive this construction, and therefore renders section 5297 inapplicable in justice court, because section 6625 declares that the provisions of the Code of Civil Procedure are applicable in justice court only “when the mode of procedure is not prescribed by this [Justice] Code, but the powers of justice’s courts are only as herein prescribed.” The argument is that section 6666 both confers the power of amendment and prescribes the mode of procedure, and hence for both reasons the rule with respect to amendments in district court are inapplicable in justice court.
We did1 not, in deciding this case, overlook any of these statutory provisions upon which counsel relies in the petition for rehearing. It seemed very clear to us that section 6666 did not bear the construction urged 'by counsel, and we did not deem it necessary to refer to. it. We take this occasion, however, to state the reasons for our conclusion. The power to amend pleadings or process, where there is no jurisdictional defect, is inherent in the courts. It is a necessary incident of judicial power, and exists independently of statute. Volume 1, Enc. Pl. & Pr. p. 508, and cases there cited. This is as true of a justice court as of a court of general jurisdiction. It is therefore apparent that neither section 6666 nor section 5297 are statutes creating or conferring power to amend. They are merely declaratory of an existing power, and enjoin upon the courts a more liberal rule for the exercise of the power than that which generally prevailed in the absence of such statutes. Such being the nature of 'the statute, it is clear that it is not within the rule of construction which generally applies to statutes creating a remedy or conferring a power that the mention of one thing excludes all others not mentioned. Hence the fact that the section recognizes and to some extent regulates the right of a justice with *435respect to amendments of pleadings does not require us to hold that it impliedly denies the right to amend in other respects. We cannot think that the legislature intended to deprive a justice court of its inherent power to amend irregularities of procedure — a power so peculiarly essential in that 'court, where the proceedings are often conducted! by persons not learned in the law. New York has the same statutory provisions as .those we have been discussing. See Bliss, Ann. Code N. Y. sections 2944, 723. The decisions of that state support the views herein expressed. Ackley v. Tarbox, 31 N. Y. 564; Lapham v. Rice, 55 N. Y. 472.
(104 N. W. 1112.)
The ruling of this court in Richmire v. Andrews, 11 N. D. 453, 92 N. W. 819, that the provisions of the Code of Civil Procedure, requiring notices, to be served upon the attorney .of the adverse party, did not apply to the service of the notice of appeal from a justice’s judgment, is not in conflict with the present decision. In that case the court was dealing with a statute which not only created the right of appeal, but prescribed the mode of procedure for exercising that right, and for that reason held that the provision of the Code of Civil Procedure did not apply.